         Case 1:20-cr-00415-DLC Document 14 Filed 11/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :                   20cr415(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
SAIQUAN ROBINSON,                      :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     On August 18, 2020, Saiquan Robinson was charged in a one-

count indictment with being a felon in possession of ammunition

in connection with a shooting that took place in the Bronx on

May 27, 2020.     Defendant has been detained since August 26.            An

initial conference took place on August 28, with John Burke

representing the defendant.        A trial date has been set for April

21, 2021.

     Retained counsel Patrick Watts filed a notice of appearance

on September 27.      No conference has yet been held for the

substitution of counsel.       On November 20, Mr. Watts requested

that an in-person bail conference be held on December 3.               It is

hereby

     ORDERED that a telephone conference will be held on

December 3, 2020 at 2:00pm, at which Mr. Burke and Mr. Watts

will be heard with respect to Mr. Watts’ application to be
         Case 1:20-cr-00415-DLC Document 14 Filed 11/23/20 Page 2 of 2




substituted as counsel for the defendant.          If that application

is granted, Mr. Watts’ application for bail will be addressed.

     The parties shall use the following dial-in credentials for

the telephone conference:

             Dial-in:         888-363-4749
             Access code:     4324948

The parties shall use a landline if one is available.


Dated:       New York, New York
             November 23, 2020




                                      2
